978 So. 2d 328 (2008)
Debra JACKSON and Billy Ray McMahon, Jr.
v.
BARD ACCESS SYSTEMS, the State of Louisiana Through the Louisiana Health Care Authority or Louisiana State University Health Sciences Center, Shreveport, and Celeste Hollands, M.D.
No. 2008-C-0310.
Supreme Court of Louisiana.
April 4, 2008.
In re Louisiana State of; Hollands, Celeste M.D.;Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. I, No. 449,029-C; to the Court of Appeal, Second Circuit, No. 42,890-CA.
Denied.
VICTORY, J., would grant.